
	
		I
		111th CONGRESS
		1st Session
		H. R. 2697
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2009
			Ms. Schakowsky (for
			 herself and Mr. Hall of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to require
		  Medicaid coverage of professional services of optometrists that are otherwise
		  covered when furnished by a physician.
	
	
		1.Short titleThis Act may be cited as the
			 Optometric Equity in Medicaid Act of
			 2009.
		2.Requiring
			 medicaid coverage of professional services of optometrists that are otherwise
			 covered when furnished by a physician
			(a)In
			 generalSection 1905(a)(5) of
			 the Social Security Act (42 U.S.C. 1396d(a)(5)) is amended—
				(1)by striking
			 and before (B); and
				(2)by inserting
			 before the semicolon at the end the following: , and (C) medical and
			 other health services as defined in section 1861(s) and as authorized by State
			 law, furnished by an optometrist (described in section 1861(r)(4)) to the
			 extent such services may be performed under State law either by a doctor of
			 medicine or by a doctor of optometry and would be described in clause (A) if
			 furnished by a physician (as defined in section 1861(r)(1)).
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
			
